internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom corp - plr-112811-98 date date parent sub date y date a date b company official outside cpa outside auditor responsible auditor authorized representative dear plr-112811-98 this responds to your letter dated date requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations for parent and sub to make an election to file a consolidated federal_income_tax return with parent as the common parent under sec_1_1502-75 of the income_tax regulations for their taxable_year ended on date y the election the material information submitted is summarized below parent was an s_corporation formed as a holding_company and was inactive until date x when it acquired of the stock of sub it’s s election terminated as a result of the acquisition parent and sub intended to file an election to file a consolidated_return with parent as the common parent beginning with the tax_year which ended on date y the election was due on date a but for various reasons the election was not filed on date b after the due_date of the election the omission was discovered subsequently this request for an extension of time to file the election under sec_301_9100-1 and sec_301 was submitted to the service the statute_of_limitations under sec_6501 has not run for parent’s or sub’s taxable_year ending on date y any taxable_year subsequent to the due_date for the election or any taxable_year affected by the election sec_1501 of the internal_revenue_code provides in part that an affiliated_group_of_corporations shall have the privilege of making a consolidated_return with respect to the income_tax imposed by chapter of the code for the taxable_year in lieu of separate returns the making of a consolidated_return is subject_to the condition that all corporations which at any time during the taxable_year have been members of the affiliated_group consent to the consolidated_return_regulations prescribed under sec_1502 prior to the day prescribed by law for the filing of such return the making of a consolidated_return is considered such consent sec_1_1502-75 provides that a group which did not file a consolidated_return for the immediately preceding_taxable_year may file a consolidated_return in lieu of separate returns for the taxable_year provided that each corporation which has been a member of the group during any part of the taxable_year for which the consolidated_return is to be filed consents to the regulations under sec_1502 if a group wishes to exercise its privilege of filing a consolidated_return such consolidated_return must be filed not later than the last day prescribed by law including extensions of time for filing the common parent’s return sec_1_1502-75 provides that a corporation consents to filing a consolidated_return for the first consolidated_year by joining in the making of the consolidated_return for such year a corporation shall be deemed to have joined in the making of such return if it files a form_1122 sec_1_1502-75 provides that the consolidated_return shall be made on form_1120 for the group by the common parent_corporation sec_1_1502-75 provides that if a group wishes to exercise its plr-112811-98 privilege of filing a consolidated_return then a form_1122 must be executed by each subsidiary and attached to the consolidated_return for such year form_1122 is not required for the taxable_year if a consolidated_return was filed by the group for the immediately preceding_taxable_year under sec_301_9100-1 and sec_301_9100-3 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election under all subtitles of the code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government in this case the time for filing the election is fixed by sec_1_1502-75 therefore the commissioner has discretionary authority under sec_301_9100-1 and sec_301_9100-3 to grant an extension of time to file the election provided that parent and sub can show they acted reasonably and in good_faith for not timely filing the election and provided that the other requirements of sec_301_9100-1 and sec_301_9100-3 are met sec_301_9100-1 and sec_301_9100-3 provide that requests for extensions of time to file an election will be granted when the taxpayer provides evidence including the affidavits described in sec_301_9100-3 e establishing that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent company official outside cpa and authorized representative explain the circumstances that resulted in the failure_to_file the election the information also establishes that tax professionals responsible auditor and outside auditor were responsible for the election and that parent and sub relied on them to timely make the election based on the facts and information submitted including the representations made we conclude that parent and sub have shown they acted reasonably and in good_faith with regard to their failure to timely file the election and further that the other requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly an extension of time is granted under sec_301_9100-1 and sec_301_9100-3 until days from the date_of_issuance of this letter for parent to file the election ie file a consolidated_return with parent as the common parent and attach a form_1122 for sub for their short taxable_year ended on date y the above extension of time to file the late election is conditioned on the taxpayers’ parent’s and sub’s tax_liability being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely filed taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved and a determination thereof will be made by the district director’s office upon audit or examination of the federal income plr-112811-98 tax returns involved moreover no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ liability is lower sec_301 c parent must file a consolidated_return for its taxable_year ended date y and attach thereto the election a form_1122 executed on or after the date of this letter granting an extension for sub pursuant to the instructions in sec_1_1502-75 a copy of this letter should also be attached however if parent has already filed a consolidated_return parent must then amend that return to attach a copy of the election and this letter we express no opinion as to whether in fact parent and sub are eligible to file a consolidated_return furthermore we express no opinion as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or effects resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayers and the taxpayers’ officials and representatives however the district_director should verify all essential facts and computations moreover notwithstanding that the extension is granted under sec_301_9100-1 to file the election any penalties and interest that would otherwise be applicable still apply this ruling letter is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely yours assistant chief_counsel corporate by bernita l thigpen deputy assistant chief_counsel corporate
